Citation Nr: 0946840	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from October 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                  

The Veteran initially had requested a hearing before the 
Board at the VA Central Office in Washington, D.C., but 
subsequently withdrew that request in writing in June 2008.  

Also in June 2008, the Veteran submitted a letter from the VA 
Loma Linda Healthcare System, dated in August 2007, in 
support of his claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability.  In the August 2007 VA letter, 
it was noted that the Veteran had applied for a cemetery 
caretaker position.  It was also indicated that the Veteran 
was qualified and referred for consideration but was not 
selected; in fact, it was reported that no selection was 
made.  This evidence was submitted to the Board after the 
Veteran's case was certified on appeal.  See 38 C.F.R. §§ 
19.37, 20.1304 (2009).  A statement waiving initial RO 
consideration of this evidence is not associated with the 
claims folder.  However, the Board notes that this evidence 
is cumulative of evidence already in the file.  See 38 C.F.R. 
§§ 19.9(b)(3), 19.37(b), 20.1304(c).  In November 2005, the 
Veteran submitted letters from the VA Loma Linda Healthcare 
System, dated in September 2005, May 2005, November 2004, May 
2004, March 2004, February 2004, January 2004, and August 
2003.  In all of the letters, the Veteran was denied either a 
cemetery caretaker position or a laborer position.  The 
reasons for the denials varied, but in no case was the reason 
due to his service-connected schizophrenic reaction, which is 
his only service-connected disability.  This is also true for 
the August 2007 VA letter; the Veteran was not denied the 
cemetery caretaker position because of his service-connected 
psychiatric disability, and in fact, no one was actually 
hired for the position.  Therefore, the August 2007 VA letter 
that was submitted after certification to the Board is 
cumulative of evidence already in the file and is not 
pertinent to the disposition of the appeal.  For these 
reasons, referral of this evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran has a single service-connected disability, 
that of schizophrenic reaction, paranoid type, for which a 70 
percent rating has been in effect since May 1987.  

2.  The disability evaluation of 70 percent for one 
disability meets the schedular requirements for TDIU 
entitlement.

3.  The Veteran reports having a high school education and 
his work experience has typically involved maintenance and 
janitorial services; he is currently unemployed.  

4.  The Veteran's service-connected disability, alone, does 
not preclude all forms of substantially gainful employment 
consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.15, 4.16 (2009).        








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 and October 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2006 and October 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the aforementioned letters informed him about how 
VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in 
March 2006 and October 2006, after the decision that is the 
subject of this appeal.  However, despite any timing 
deficiency with respect to this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard, 4 Vet. App. at 384, 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for a TDIU 
disability rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.          

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, which includes a 
TDIU claim, a detailed notice, tailored to the specific 
aspects of each claim, must be provided under 38 U.S.C.A. 
§ 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reversed that decision, holding 
that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 
Vet. App. at 473.  The Board finds that the March 2006 and 
October 2006 letters substantially satisfy the current 
notification requirements for the TDIU claim.  As the Veteran 
has not indicated any prejudice caused by a content error and 
no such error is apparent, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) regarding the rule of prejudicial error.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
QTC (VA contract) examination in October 2006, which was 
thorough in nature and, when considered with the other 
relevant evidence of record, is adequate for the purposes of 
deciding this claim.  That is, the Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal.  Accordingly, VA has no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3.340, 4.16.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Criteria and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word substantially suggests an intent to impart flexibility 
into a determination of the veteran's overall employability, 
as opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been 
established for a single disability, that of schizophrenic 
reaction, paranoid type.  While the Veteran was in the 
military, he suffered a delusional episode and was ultimately 
diagnosed with paranoid schizophrenia, manifested by auditory 
hallucinations and delusions.  By a March 1976 rating action, 
the RO granted service connection for schizophrenic reaction, 
paranoid type, and assigned a 30 percent disability rating, 
effective from July 17, 1975.  Following in-patient 
hospitalizations, the Veteran was assigned a 100 percent 
disability rating for his service-connected psychiatric 
disability, effective from April 26, 1983.  Based on a 
January 1987 VA examination in which the examiner concluded 
that the Veteran's schizophrenia was in full remission, the 
RO, by a February 1987 rating action, reduced the disability 
rating for the Veteran's service-connected schizophrenic 
reaction from 100 percent to 70 percent disabling, effective 
from May 1, 1987.  This rating has remained in effect up 
until the current claim.  Therefore, given that the Veteran 
is currently receiving a 70 percent rating for his service-
connected schizophrenic reaction, the Board finds that the 
schedular requirements for the assignment of a TDIU set forth 
in 38 C.F.R. § 4.16(a), are met.

The question thus presented by the Veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
psychiatric disability.  38 C.F.R. § 4.16(b).  The Veteran 
contends that he is entitled to a TDIU on the basis that his 
service-connected schizophrenic reaction prevents him from 
maintaining employment.  He states that due to his 
psychiatric disability, he has difficulty working with other 
people and that once his co-workers discover that he has a 
history of schizophrenia, he is treated differently.  

In regard to the Veteran's employment history, the evidence 
of record includes a resume submitted by the Veteran in April 
1988.  In the resume, the Veteran noted that he was a high 
school graduate and had worked intermittently since his 
discharge from the service in 1972.  According to the 
Veteran, he had previous employment working with ground, 
house, and building maintenance, including working as a 
custodian.  He had also worked as a mechanic.  In addition, 
the Board observes that in the Veteran's TDIU application 
which was filed in May 2005, he noted that he had worked at 
the Quail Ranch Golf Club as a groundskeeper from October 
2004 to January 2005.  

The fact that the Veteran's single service-connected 
disability is evaluated as 70 percent disabling indicates 
recognition by VA that there is present significant resulting 
disability and a corresponding industrial impairment.  See 38 
C.F.R. § 4.1.  In this regard, the Veteran's service-
connected schizophrenic reaction is rated under Diagnostic 
Code 9203 and is evaluated under the General Rating Formula 
for Mental Disorders found at 38 C.F.R. § 4.130.  Under the 
Rating Formula, a 70 percent disability rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Such a rating, however, is 
not dispositive of the question of whether service-connected 
disability precludes the Veteran from securing and following 
a substantially gainful occupation.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).  The Court noted the 
following standard announced by the United States Eighth 
Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.  Id. 

Notwithstanding the Veteran's current unemployment, such 
unemployment is not dispositive of the question of whether 
the Veteran's service connected disability precludes all 
forms of substantially gainful employment consistent with his 
education and employment background.  It is significant that 
no evidence is presented from any former employer or 
prospective employer with whom the Veteran sought to obtain 
work, or from any medical professional, indicating that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected schizophrenic reaction.  
In fact, in response to a request from the RO to reveal the 
reason for Veteran's termination of employment, the Quail 
Ranch Golf Club responded in August 2006 that the Veteran was 
discharged effective January 2005, after not showing up for 
work for three days.  He had been hired on a 90-day trial 
period.  According to the Quail Ranch Golf Club, the reason 
the Veteran provided for his unexcused absence was that it 
was his birthday and that he deserved a day off.  The Quail 
Ranch Golf Club noted that days off for a birthday were not a 
part of their policy.  In addition, the Board observes that, 
as noted in the Introduction of this decision, the Veteran 
has submitted letters from the VA Loma Linda Healthcare 
System, dated in September 2005, May 2005, November 2004, May 
2004, March 2004, February 2004, January 2004, and August 
2003, and in all of the letters, he was denied either a 
cemetery caretaker position or a laborer position.  The 
reasons for the denials varied, but in no case was the reason 
due to his service-connected schizophrenic reaction.  This is 
also true for the August 2007 VA letter that the Veteran 
submitted after certification to the Board; the Veteran was 
not denied the cemetery caretaker position because of his 
service-connected psychiatric disability, and in fact, no one 
was actually hired for the position.  

The Veteran has contended that he was released by the VA from 
his job as a cemetery caretaker in 2002, and that the reason 
why he was let go was because of his service-connected 
schizophrenic reaction.  However, the Board notes that the 
evidence of record includes a letter from the VA Riverside 
National Cemetery, dated in September 2002, in which the 
Veteran was informed that his temporary appointment would 
expire as of September 30, 2003, and that due to the needs of 
the cemetery, the appointment would not be extended.  The 
Veteran was further informed that his termination was 
involuntary, was non-disciplinary, and did not convey 
delinquency or misconduct on his part.  Thus, clearly, the 
Veteran was not terminated in 2002 because of his service-
connected schizophrenic reaction.    

During the pendency of the instant appeal, VA obtained a 
medical examination and opinion as to the Veteran's TDIU 
entitlement.  Specifically, in October 2006, the Veteran 
underwent a VA psychiatric examination which was conducted by 
QTC Services.  In the examination report, the examiner stated 
that according to the Veteran, he was applying for 
unemployability because VA would not hire him at the cemetery 
where he had worked in 2002.  The Veteran indicated that it 
was his belief that the failure to hire him was based on 
discrimination.  He reported that he was able to find 
employment and that there were good jobs available, but that 
the VA was not letting him have the job that paid better.  
The Veteran noted that he had been trying for over four years 
to find a cemetery job on a permanent basis.  The examiner 
revealed that the Veteran had a history of alcohol abuse.  In 
regard to the Veteran's employment history, the Veteran 
stated that his most recent job was with Earthwise Recycling.  
According to the Veteran, he left that job because of 
problems with his back and because he did not care for the 
people at the site.  The Veteran indicated that he had worked 
for the company for approximately two and a half months and 
was ultimately terminated.  He attributed his termination to 
his request for a change in job site.  The Veteran reported 
that he planned to approach the company again if he needed 
employment because they always needed people.  The examiner 
stated that a review of the claims file showed that the 
Veteran had typically held jobs that were maintenance or 
janitorial in nature.  The Veteran reportedly had problems 
getting along with people at work and had previously stated 
that if co-workers found out that he had a psychiatric 
disability and had been in a mental ward, they tended to 
treat him differently.  The examiner noted that it did appear 
that the Veteran's symptoms had affected his work, making it 
difficult for him to stay for a long period of time at one 
job, likely secondary to paranoia/suspiciousness.    

Following the mental status evaluation, the examiner stated 
that the Veteran was a somewhat complicated case.  The 
Veteran was evasive during the interview and appeared to have 
some paranoia, either ideas or delusions of reference.  He 
was somewhat hostile and angry during the interview.  The 
examiner indicated that it appeared that the Veteran had held 
jobs over the years and had been able to support himself and 
manage his finances.  He had recently moved into a senior 
center in April 2006.  The Veteran had a history of brief job 
employment since his discharge from the military, with 
longest employment lasting 16 months.  He had a history of 
difficulty getting along with co-workers which was very 
possibly related to his history of paranoia/persecutory 
thinking.  The examiner noted that complicating the Veteran's 
picture was his history of alcohol abuse.  The Veteran 
reported that he stopped alcohol use five to six years ago, 
although the examiner noted that it was recorded in medical 
records that it was three and a half to four years ago.  
According to the examiner, it was unclear what the Veteran's 
normal occupation was, but it appeared that he had typically 
been involved in maintenance and janitorial services.  The 
Veteran's apparent problems with paranoia would likely 
interfere with his ability to get along well with co-workers 
over an extended time.  The examiner indicated that the 
Veteran would do best working in a more solitary environment.  
It appeared that he was able to follow simple, as well as 
detailed instructions.  The Veteran appeared able to maintain 
concentration and attention based on limited testing and 
interview.  He did not appear to pose a threat of persistent 
danger or injury to self or others.        

Taking into account all of the evidence of record, and 
relying on the medical opinion of the October 2006 VA (QTC) 
examiner, the Board finds that the evidence does not warrant 
award of TDIU.  In the October 2006 QTC (VA contract) 
examination report, while the examiner stated that the 
Veteran's service-connected psychiatric disability interfered 
with his ability to get along well with co-workers over an 
extended time, he also indicated that the Veteran would do 
best working in a more solitary environment.  Thus, while the 
clinician who performed the October 2006 examination noted 
that the Veteran's service-connected psychiatric disability 
would preclude the Veteran from some work environments, he 
also stated that it would not preclude the Veteran from all 
forms of employment.  The Board also notes that there is no 
evidence of record from any former employer or prospective 
employer with whom the Veteran sought to obtain work, 
indicating that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected schizophrenic reaction.  It is pertinent to note 
that upon the October 2006 examination, the veteran himself 
reported that he was able to find employment and that there 
were good jobs available, but that the VA was not letting him 
have the job that paid better.  A review of the reasons why 
the Veteran was terminated from a job or denied a position 
shows that the reasons were not related to his service-
connected psychiatric disability.     

In the instant case, the Board recognizes that the Veteran is 
currently unemployed.  However, the ultimate question is 
whether the Veteran, because of his service-connected 
psychiatric disability, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  In this regard, while there is 
indication that his employment options are limited, there has 
been no finding by a medical professional, and the evidence 
does not indicate, that the Veteran has been unable to secure 
or follow all forms of substantially gainful occupation 
consistent with his education and employment background 
solely as a result of his service-connected disability.  
[Emphasis added.]  

In view of the foregoing, the Board finds that the 
preponderance of the evidence of record does not show that 
the Veteran's service-connected schizophrenic reaction 
precludes him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience, and as such, entitlement to TDIU is not 
warranted.  The Board is cognizant of the "benefit of the 
doubt" rule, but there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

ORDER

Entitlement to TDIU is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


